DETAILED ACTION
This office action is responsive to the Response to Restriction Requirement of December 2, 2020. Claims 1-13, 15, 21, 23 and 24 stand pending, though claims 8, 11, 21, 23, and 24 stand withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 and 15, in the reply filed on December 2, 2020, is acknowledged.
Claims 21, 23, and 24 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.
The election of species A, with traverse, on December 2, 2020, is acknowledged. This election results in claims 1-7, 9-10, 12, 13, and 15, being elected. The traversal is based on the fact that the features demonstrated in the figures of different embodiments referred to in the species requirement are features which can be found across all species of the invention. This is not found to be persuasive: Examiner takes the position that it was disclosed in the originally filed disclosure that each of figs. 6, 7, 8, and 9 were distinct embodiments [0020 – 0034] and that these embodiments describe and 
Examiner will maintain the election of species requirement at this time, and accept the election made by applicant. Examiner notes that the election required withdrawal of claims 8 and 11. At any time a claim from which either of these claims depends is deemed to be in condition for allowance, Examiner is open to rejoining withdrawn claims 8 and 11. 
The requirement is still deemed proper and therefore made final. 
Claims 8 and 11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 2, 2020.
Examiner accepts non-election of fastener sub-species election at this time, but reserves the right to re-introduce such requirement at such time as the claims begin to claim distinct anchors. 
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim should end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims refer to “relevant anatomy” which term is unclear to one reading the claims. It is unclear which anatomy is being included or excluded by these limitations. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by She (US 2018/0185075 A1).
Regarding claims 1 and 5, She teaches a personalized fixation system as at figs. 3, 5 and 6. The system includes: 
a surgical planning software tool (computer graphic software at fig. 3) configured to adjust relationships of relevant anatomy of a subject [0030], [0036]; 
at least one bone anchor 30; 
a plate 11 having a shape that does not conform to a single plane, the plate capable of accepting the at least one bone anchor 30, wherein the shape of the plate is at least partially determined by the surgical planning software tool [0030], and wherein 
a locking element 12 capable of connecting the at least one bone anchor 30 to the plate 11, wherein the plate is manufactured using additive manufacturing [0032, etc.].
Regarding claim 2, the additive manufacturing is guided by the surgical planning software tool [0030].
Regarding claims 3 and 4, the plate 11 is capable of providing fixation to surgically adjusted anatomy of the subject [0036].
Regarding claims 6 and 7, the plate includes a longitudinal element 111 capable of connecting the at least one node 20 to a second node 20. The longitudinal element 111 has features to avoid relevant anatomy of the subject ([0030] degree of curvature and gradient of the curve). 
Regarding claim 9, the at least one node 20 includes features 21 (customized bone attachment surface [0030]) for avoiding relevant anatomy of the subject. 
Regarding claim 10, there is no particular apparent reason that either 1) the demonstrated plate cannot be utilized to fixate iliac structures; or 2) the plate cannot be configured to have a geometry that corresponds to fixation of iliac structures by input of iliac structures into the software. 
Regarding claims 12 and 13, the plate is taught being formed of titanium [0034]; and portions thereof being replaced by bioabsorbable materials [0035]. In such a situation, the plate includes two different materials which will inherently have different porosities and densities. 
Regarding claim 15, the software tool inherently includes computer memory and instructions carried out by a processor to achieve the functionality discussed and demonstrated in figure 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799